Title: To Alexander Hamilton from James McHenry, 30 May 1799
From: McHenry, James
To: Hamilton, Alexander


My dear Sir
[Philadelphia] 30 May 1799

The Troops in Tenessee have never been considered as forming any part of the North Western army, or the Commander of the Western army as having any controul over them. It was necessary to the success of the objects to be accomplished in Tenessee, and the quick transmission of orders that this should be so.
There is no position, which it is possible for a general to assume in the North Western Country, or Mississippi Territory, which would enable him to correspond promptly with the troops in Tenessee and through you with the seat of Government. The delicate state of things in that quarter, will I am affraid long continue and forbid the intrusting to circuitous routes the orders that may be necessary.
The position to be taken by General Pinckney will lye directly on the shortest line of communication between Tenessee and the seat of Government.
I have made the alterations you propose vz. expunged the words “in Tenessee” and added after dependencies “except the troops in Tenessee” and shall forward the letter to-morrow.
Yours Affly
JMcH
